Case 7:11-cr-00039-JPJ Document 462 Filed 08/17/21 Page 1 of 8 Pageid#: 1923




                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ROANOKE DIVISION

UNITED STATES OF AMERICA                        )
                                                )
                                                )    Case No. 7:11CR00039-006
                                                )
v.                                              )    OPINION AND ORDER
                                                )
TRAVIS LEE JONES,                               )    By: James P. Jones
                                                )    United States District Judge
                   Defendant.                   )

     Rachel Barish Swartz, Assistant United States Attorney, Roanoke, Virginia,
for United States; Lisa M. Lorish, Assistant Federal Public Defender,
Charlottesville, Virginia, for Defendant.

      Defendant Travis Lee Jones, sentenced by the late District Judge Glen E.

Conrad on December 12, 2011, has moved for a reduction in his sentence pursuant

to 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act of 2018, Pub. L. No.

115-391, § 603, 132 Stat. 5194, 5239 (2018). He contends that if he were sentenced

today, he would receive a significantly shorter period of imprisonment than that

which he is currently serving. He further contends that his inability to receive a

necessary medical procedure while incarcerated due to the Covid-19 pandemic

constitutes an extraordinary and compelling reason for a sentence reduction. For the

reasons that follow, I will grant the motion.
Case 7:11-cr-00039-JPJ Document 462 Filed 08/17/21 Page 2 of 8 Pageid#: 1924




                                          I.

      In 2019, Judge Conrad summarized the procedural history of Jones’ case as

follows:

            On May 26, 2011, a grand jury in the Western District of Virginia
      returned a multi-count indictment against Jones. Count One of the
      indictment charged the defendant with conspiracy to distribute 500
      grams or more of methamphetamine, in violation of 21 U.S.C. §§
      841(a)(1) and (b)(1)(A), and 846. On September 14, 2011, Jones
      entered a plea of guilty to that count.

             Prior to sentencing, a probation officer prepared a presentence
      investigation report (“PSR”). In the PSR, the probation officer
      attributed between 1.5 and 5 kilograms of methamphetamine to the
      defendant. That particular drug quantity and type resulted in a base
      offense level of 34 under United States Sentencing Guidelines
      (“U.S.S.G.”) § 2D1.1(c) (2010). With a two-level enhancement for
      possession of a firearm, a three-level reduction for acceptance of
      responsibility, and a criminal history category of VI, Jones’ guideline
      range would have been 235 to 293 months of imprisonment. However,
      Jones was also found to be a career offender under U.S.S.G. § 4B1.1.
      As a result of the career offender designation, the base offense level
      calculated under § 2D1.1 was superseded by the higher offense level
      determined by the career offender provision. See U.S.S.G. § 4B1.1(b)
      (providing that “the offense level from the table in this subsection shall
      apply” if it “is greater than the offense level otherwise applicable”).
      Application of the career offender provision ultimately resulted in a
      total offense level of 34 and an advisory guideline range of
      imprisonment of 262 to 327 months.

             Jones appeared for sentencing on December 12, 2011. At that
      time, the court adopted the PSR in its entirety, including the
      determination that the defendant qualified for sentencing under the
      career offender provision of the Guidelines. However, the court found
      that the career offender designation overstated Jones’ actual criminal
      history. Accordingly, the court departed downward to a total offense
      level of 33, which produced a post-departure range of 235 to 293


                                         -2-
Case 7:11-cr-00039-JPJ Document 462 Filed 08/17/21 Page 3 of 8 Pageid#: 1925




      months’ imprisonment. The court ultimately sentenced the defendant
      to a term of imprisonment of 240 months.

            In 2015, the government moved to reduce Jones’ sentence for
      substantial assistance, pursuant to Federal Rule of Criminal Procedure
      35(b). The court granted the motion and reduced the defendant’s term
      of imprisonment to 180 months.

             In January of 2015, Jones filed a pro se motion for reduction of
      sentence under 18 U.S.C. § 3582(c)(2). This statute authorizes the court
      to reduce a defendant’s term of imprisonment if the term was “based on
      a sentencing range that has subsequently been lowered by the
      Sentencing Commission,” and “if such a reduction is consistent with
      the applicable policy statements issued by the Sentencing
      Commission.” 18 U.S.C. § 3582(c)(2). The defendant relied on
      Amendment 782 to the Sentencing Guidelines, which reduced the base
      offense levels assigned to most drug quantities in § 2D 1.1 by two
      levels. Counsel subsequently filed a brief in support of the defendant's
      motion.

             On May 11, 2016, the court denied the defendant’s motion for
      reduction of sentence. The court determined that the defendant was not
      eligible for relief under § 3582(c)(2), since his guideline range as a
      career offender was not affected by Amendment 782. The court’s
      decision was affirmed on appeal by the United States Court of Appeals
      for the Fourth Circuit. See United States v. Jones, No. 16-6667 (4th
      Cir. July 20, 2017) (affirming for the reasons stated by the district
      court).

United States v. Jones, No. 7:11CR00039, 2019 WL 1559023, at *1–2 (W.D. Va.

Apr. 10, 2019), aff’d, 797 F. App’x 794 (4th Cir. 2020) (unpublished). Jones then

filed a second motion for reduction of sentence based on Amendment 782 and

Hughes v. United States, 138 S. Ct. 1765 (2018). Judge Conrad denied that motion

as well, finding Hughes inapplicable. 2019 WL 1559023 at *3. The Fourth Circuit

affirmed.

                                        -3-
Case 7:11-cr-00039-JPJ Document 462 Filed 08/17/21 Page 4 of 8 Pageid#: 1926




       A few months after Judge Conrad issued his last opinion in this case, the

Fourth Circuit decided United States v. Norman, 935 F.3d 232 (4th Cir. 2019).

There, the court held that conspiracy to distribute a controlled substance is not

categorically a “controlled substance offense[ ]” for purposes of the career offender

sentencing enhancement. Id. at 239. Therefore, were Jones sentenced today, he

would not be sentenced as a career offender1 and he would receive the benefit of

Amendment 782. Today, his base offense level would be 32 (instead of 34), his total

offense level would be 31 (instead of 33), his criminal history category would remain

VI, and his guidelines range would be 188–235 months.

       Judge Conrad sentenced Jones to near the low end of what his guidelines range

would have been had he not been a career offender, and then reduced his sentence

by 25% based on his substantial assistance. He is thus currently serving a sentence

of 180 months. Jones suggests that I should reduce his sentence to 25% below the

low end of the guideline range that would be applicable today, taking into account

Amendment 782. That calculation would produce a sentence of 144 months. He

has already served more than 122 months, not accounting for any good time credit

earned. He asks that his sentence be reduced to time served, which is about eight



       1
         Jones’ prior Virginia offenses of breaking and entering would not qualify as career
offender predicates either. See Castendet-Lewis v. Sessions, 855 F.3d 253, 261–62 (4th
Cir. 2017) (holding that Virginia statutory burglary is not categorically an aggravated
felony for purposes of the Immigration and Nationality Act).
                                            -4-
Case 7:11-cr-00039-JPJ Document 462 Filed 08/17/21 Page 5 of 8 Pageid#: 1927




months less than his calculated appropriate sentence of 144 months. Jones’ present

projected release date is January 25, 2024.

      Jones also offers a second extraordinary and compelling reason justifying a

sentence reduction. In late 2019, a doctor recommended surgery to correct a painful

inguinal hernia. Because of the Covid-19 pandemic, however, the Bureau of Prisons

(BOP) suspended all non-emergency medical procedures. He still has not undergone

surgery for this condition. He will have to begin again the process of obtaining

approval for the surgery, and there is no plan in place for him to receive it.

      In its response in opposition, the government does not address the

applicability of Amendment 782. Instead, it relies on the fact that Judge Conrad did

not sentence Jones as a career offender and urges me to find that the Norman decision

does not warrant relief.   The government further contends (without evidence) that

the BOP should be able to offer Jones surgery in the near future.

                                          II.

      The governing statute provides that a sentence may be reduced if

“extraordinary and compelling reasons warrant such a reduction” and the reduction

“is consistent with applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A). The Sentencing Commission has not

issued any applicable policy statements after the statute was amended by the First

Step Act in 2018. Although I may not reduce Jones’ sentence pursuant to a non-


                                          -5-
Case 7:11-cr-00039-JPJ Document 462 Filed 08/17/21 Page 6 of 8 Pageid#: 1928




retroactive change in sentencing law, the Fourth Circuit has held in United States v.

McCoy, 981 F.3d 271, 284, 286 (4th Cir. 2020), that when deciding a compassionate

release motion, a district court may consider any extraordinary and compelling

reason raised by the defendant, including the length and disparateness of the

sentence. The government contends that McCoy was wrongly decided, but it is

controlling precedent that I am bound to follow.

      I find that the disparate severity of Jones’ sentence — three years longer than

the sentence he would likely receive today — is an extraordinary and compelling

reason for a sentence reduction under § 3582(c)(1)(A). Although Judge Conrad

departed downward from the career offender guidelines range, Jones’ status as a

career offender prevented him from receiving a two-level reduction based on

Amendment 782. Three years represents 20% of his current 180-month sentence of

imprisonment, and I conclude that it is a significant disparity.

      Jones’ current inability to obtain necessary surgery while incarcerated also

presents an extraordinary and compelling reason for a sentence reduction. While the

government may be optimistic about the BOP’s resumption of non-emergency

medical procedures in the near future, the current course of the pandemic makes that

prediction questionable. Jones has already suffered with a painful inguinal hernia

for more than two years, and he will likely be able to undergo surgery much more

quickly once he is no longer incarcerated.


                                          -6-
Case 7:11-cr-00039-JPJ Document 462 Filed 08/17/21 Page 7 of 8 Pageid#: 1929




      The government correctly notes, however, that these reasons alone are not

enough to warrant reducing Jones’ sentence. I must “reconsider[] the § 3553(a)

factors” to determine whether the sentence remains no greater than necessary to meet

§ 3553(a)’s goals “in view of the extraordinary and compelling circumstances.”

United States v. Kibble, 992 F.3d 326, 332 (4th Cir. 2021). I find based on Jones’

history and characteristics that his current sentence is greater than necessary to serve

the statutory purposes and that a lesser time in prison would afford adequate

deterrence and protect the public.

       Remarkably, Jones has not had a single disciplinary infraction in his ten years

of incarceration. He has worked the entire time he has been in prison and has

completed numerous courses of study. He wrote a heart-felt letter to his community

apologizing for the wide-ranging harm he caused through his drug dealing and sent

it to the local newspaper for publication. He prepared a detailed and well-thought-

out release plan and has employment waiting for him upon his release. While his

offense conduct was serious, his record demonstrates that he is remorseful and has

been rehabilitated by his ten years in custody. The § 3553(a) factors — particularly

factors (1), (2)(A), (2)(B), (2)(C), (2)(D), and (6) — support reducing Jones’

sentence to 144 months.




                                          -7-
Case 7:11-cr-00039-JPJ Document 462 Filed 08/17/21 Page 8 of 8 Pageid#: 1930




                                          III.

      Upon motion of the defendant for a reduction in sentence under 18 U.S.C.

§ 3852(c)(1)(A), and after considering the applicable factors provided in 18 U.S.C.

§ 3553(a), and for the reasons stated on behalf of the defendant, it is ORDERED as

followed:

      1. The defendant’s motion, ECF No. 447, is GRANTED;

      2. The defendant’s previously imposed sentence of imprisonment is

            REDUCED to a total of 144 MONTHS, but not less than time served,

            consisting of 144 months on Count One, with all other provisions of the

            Amended Judgment entered June 30, 2015, to remain in effect, including

            the length and conditions of supervised release; and

      3. The Clerk shall provide a copy of this Opinion and Order to the Probation

            Office, which Office shall provide a copy to the Bureau of Prisons.


                                                 ENTER: August 17, 2021

                                                 /s/ JAMES P. JONES
                                                 United States District Judge




                                           -8-
